Citation Nr: 0116752	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  93-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for acne to include as 
being the result of exposure to herbicide agents during 
service.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected post-traumatic stress disorder (PTSD) from 
February 22, 1993.

3.  Entitlement to a rating in excess of 30 percent for the 
service connected PTSD from June 16, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1969 to June 
1981.

The veteran's claim of entitlement to service connection for 
acne and PTSD was received by the RO on February 22, 1993.  
This appeal arises from a July 1993 rating decision of the 
St. Louis, Missouri Regional Office (RO) which denied the 
claims of entitlement to service connection for acne and 
PTSD.  The case was remanded from the Board to the RO in 
September 1995 for additional development of the evidence.

By rating decision in March 1997, service connection for acne 
as a result of exposure to herbicide agents was denied.  

By rating decision in April 1999, service connection was 
awarded for PTSD and a 10 percent evaluation was assigned 
from the date of the original claim on February 22, 1993.  
Thereafter, in November 1999, the veteran filed a timely 
appeal for an evaluation in excess of 10 percent for the 
service connected PTSD.  In regard to the claim for a higher 
evaluation for the service connected PTSD, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that unlike claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time based on the facts found may be 
assigned following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the April 1999 rating action was the initial 
grant of service connection for PTSD, the Board will consider 
whether staged ratings should be assigned for the veteran's 
service connected PTSD.  In this way, the Court's holding in 
Fenderson will be addressed in the adjudication of the 
veteran's appeal.  

Also in regard with an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
instant claim for a higher evaluation for PTSD involves a 
rating assigned in connection with the original grant of 
service connection, the Board will follow the holdings of the 
Fenderson and AB cases in the adjudication of this claim.  

As a result, two points of clarification are necessary.  The 
October 2000 statement of the case indicated that the 
veteran's November 1999 notice of disagreement with the April 
1999 rating decision was a claim for an increased evaluation.  
Thus, the RO considered the notice of disagreement to be a 
new increased rating claim which was separate from the 
original claim of entitlement to service connection for PTSD.  
This interpretation runs afoul of the holdings in Fenderson 
and AB.  

Likewise, the listing of the issue on the January 2001 
supplemental statement of the case as the evaluation to be 
assigned for PTSD to include the issue of entitlement to an 
earlier effective date for the assignment of the 30 percent 
evaluation for PTSD runs afoul of the holdings in Fenderson 
and AB.  In point of fact, the instant claim does not include 
an earlier effective date issue.  To the contrary, the 
listing of the issues on the title page accurately reflects 
the status of the veteran's staged rating claims from 
February 22, 1993 to the present under the aegis of the 
Fenderson and AB cases.

The case was again remanded from the Board to the RO in 
November 1999 for additional development of the evidence.


FINDINGS OF FACT

1.  The evidence is at least in equipoise in demonstrating 
that the veteran currently suffers from acne that is related 
to manifestations of skin eruptions suffered in service.  

2.  During the pendency of this appeal dating from the grant 
of service connection for PTSD, the old psychiatric rating 
criteria as in effect prior to November 7, 1996 are more 
favorable to the veteran's claim.

3.  From February 22, 1993 until the date of the veteran's 
retirement in September 1997, the veteran's PTSD was 
manifested by considerable industrial and social impairment.

4.  From the date of the veteran's retirement in September 
1997 to the present, the veteran's service connected PTSD has 
rendered him demonstrably unable to obtain or retain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's acne was incurred during active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).

2.  The criteria for the assignment of a 50 percent rating 
for the service connected PTSD, effective from February 22, 
1993 until the date of his retirement in September 1997, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (as in effect prior to November 7, 1996).

3.  The criteria for the assignment of a 100 percent rating 
for the service connected PTSD, effective from the date of 
his retirement in 1997, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (as in effect prior to 
November 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The service medical records include a September 1970 notation 
which shows that the veteran had a cystic lesion.  It was 
further noted that it was questionably pyoderma.  In March 
1973, a persistent penile lesion of 2 weeks duration was 
noted.  The provisional diagnosis was probable herpes with 
secondary bacterial infection.  Another March 1973 notation 
indicated that the veteran had herpes genitalis with 
secondary infection.  Blisters were noted in April 1973.  

In April 1974, the veteran was seen for lesions of the lower 
legs and right elbow with several small lesions of the face 
that would not heal.  The impression was pyoderma.  

Following service in March 1984, it was reported that the 
veteran facial acne had begun suddenly in Vietnam.  He was 
never free from acne thereafter and he reportedly did not 
suffer from acne as an adolescent.  There was considerable 
acne scarring on the face.  An April 1984 notation shows that 
the veteran had excoriated lesions on the face.  The 
impression was acne and folliculitis.  

On VA skin examination in July 1997, there was mottled and 
atrophic hypopigmented scarring along the right malar cheeks.  
Today there were only three small inflammatory papules.  
There were approximately one dozen small skin tags of each 
axilla and extremely minimal tags along the ridges of the 
neckline.  The diagnosis was acneiform eruption of the 1980s 
that was not felt to be due to exposure during service; mild 
acanthosis nigricans which was simply related to the 
veteran's obesity; and scattered small acrochordon of the 
axilla.

On VA psychiatric examination in July 1997, it was noted that 
the veteran had worked as a housekeeper at the VA hospital in 
Kansas City for the past 19 years.  He had never been 
hospitalized for a psychiatric disorder nor had he ever 
received psychoactive medications or counseling or therapy.  
The diagnosis was chronic PTSD which was mild to moderate in 
severity.  A current Global Assessment of Functioning (GAF) 
score of 60 was estimated as the veteran reported having 
moderate anxiety symptoms.  

On VA psychiatric examination in April 1998, it was reported 
that the veteran had retired in September 1997 after 20 years 
of employment.  He lived with his family which he described 
as being generally close knit.  The diagnosis was PTSD.  A 
GAF score of 45 was assigned indicating mostly social and 
occupational impairment along with some impairment of 
communication.  Level of incapacity was deemed to be 
moderately severe which had precluded further gainful 
employment.

On VA skin examination in February 2000, a history of acne 
which had first developed in Vietnam was noted.  He was 
currently using creams and ointments for treatment.  On 
examination, there was no current evidence of acne but there 
were acne scars in the neck area.  The diagnosis was 
recurrent acne which started in Vietnam and more than likely 
was secondary to exposure to Agent Orange.  The diagnosis was 
amended in July to recurrent acne which started in Vietnam 
and was secondary to heat, sweat and staph infection.  

On VA psychiatric examination in February 2000, the veteran 
reporting having outbursts of rage and anger.  He had tried 
to cope and he had managed to work many years despite his 
problem with coping.  On examination, the veteran was alert 
and cooperative.  Activities of daily living appeared to be 
satisfactory.  He would become depressed and sometimes his 
impulse control was poor and he would lose his temper.  The 
diagnosis was PTSD with depression.  A GAF score of 50 was 
assigned.  He was functioning marginally and he did not cope 
well with ordinary stress.  Level of incapacity was 
moderately severe.  PTSD affected his family and social life.  

On VA psychiatric examination in May 2000, it was reported 
that the veteran was becoming increasingly depressed.  He was 
having great problems communicating with his family and with 
people in general.  He was withdrawn.  His energy level was 
low and his temper was very short.  He considered himself to 
be loner.  He had no hobbies or social life.  He would spend 
his days watching television.  The diagnosis was PTSD and a 
GAF score of 45 was assigned.  The veteran had been seen in 
late April 2000 by another physician who assigned a lower GAF 
Score of 45 and the examiner indicated that the veteran's GAF 
score remained in the 40 to 45 range.


II.  Service connection for skin disability

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

Alternatively, under 38 C.F.R. § 3.303(b) (2000), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2000)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The service medical records show that the veteran was treated 
on multiple occasions in service for disability of the skin.  
In March 1974, the veteran was seen for facial lesions that 
would not heal.  In March 1984, the veteran reported facial 
acne that had started suddenly in Vietnam.  On examination, 
there was considerable acne scarring of the face and the 
impression was acne.  There are two recent VA examination 
reports and opinions.  In July 1997, the diagnosis was 
acneiform which was not felt to be due to exposure during 
service and the July 2000 amended opinion where the VA 
examiner diagnosed recurrent acne which started in Vietnam 
and was secondary to heat, sweat and staph infection.

In Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990), the Court 
stated that "[W]hen all of the evidence is assembled, the 
Secretary, or his designee, is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.

The Board finds that there is an approximate balance of the 
positive and negative evidence and that the evidence 
therefore is in relative equipoise.  The benefit of the doubt 
therefore must be given to the veteran's claim.  Hence, the 
Board concludes that entitlement to service connection for 
acne is warranted on the basis of direct service incurrence.  
In view of this determination, the veteran's claim that acne 
is the result of exposure to herbicide agents during service 
is rendered moot.


III.  Evaluations to be assigned for the service connected 
PTSD

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  All 
evidence necessary for an equitable disposition of the 
veteran's claim has been obtained and the VA has fulfilled 
its duty to assist.  

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  As discussed hereinbelow, the 
old rating criteria have been utilized in the evaluation of 
the veteran's PTSD as they are more favorable to the 
veteran's claim.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent rating was assignable when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411.  The Court has ruled that the three 
criteria for a 100 percent rating are each independent bases 
for awarding a 100 percent rating.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).  In other words, if the veteran is found to 
be demonstrably unable to obtain or retain employment, the 
regulations provide for a 100 percent rating.

In Hood v. Brown, 4 Vet. App 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
'qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a matter that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for it decision.  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous and moderately large in degree".  It represents 
a degree of social and industrial that is "more than 
moderate but less than large."  O.G.C. Prec. 9-93 (Nov. 9, 
1993).  The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).    

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2000) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

The veteran's service connected PTSD has been evaluated by 
the RO as 10 percent disabling from February 22, 1993 and 30 
percent disabling from June 16, 1999.  The veteran contends 
that higher evaluations are warranted.  

The record shows that the veteran worked as a housekeeper for 
the VA hospital in Kansas City for 20 years until his 
retirement in September 1997.  On VA psychiatric evaluation 
that was conducted 2 months before retirement in July 1997, 
the veteran was diagnosed with chronic PTSD which was mild to 
moderate in severity and a GAF score of 60 was assigned.  The 
evidence also shows that the veteran had managed to work for 
many years even though he had significant problems coping 
with co-workers and ordinary stressful work situations.  He 
would become depressed and lose his temper.  The GAF score of 
60 represents an individual who has moderate difficulty in 
social or occupational functioning with few friends and 
having conflicts with peers or co-workers.  

The Board finds that the veteran's symptoms and social and 
occupational adjustment dating from the filing of the instant 
claim until his retirement in September 1997 more nearly 
approximates the criteria for the assignment of a 50 percent 
evaluation as his ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and his reliability, flexibility and efficiency 
levels were so reduced by reason of psychoneurotic symptoms 
to result in considerable industrial impairment.  On the 
other hand, the evidence during this period does not support 
the assignment of a 70 percent rating for severe industrial 
inadaptability as the veteran continued to work even though 
he was experiencing difficulties.  Accordingly, the Board 
finds that the evidence supports the assignment of a 50 
percent evaluation for PTSD from February 22, 1993 until the 
date of retirement in September 1997.   

The evidence beginning in the fall of 1997 shows a 
significant increase in the level of disability resulting 
from PTSD.  The veteran retired from his employment with the 
VA in September 1997.  On VA examination shortly thereafter 
in April 1998, clinical findings show that the veteran's PTSD 
symptoms had increased markedly in severity.  The examiner 
assessed the level of incapacity as being moderately severe 
and a GAF score of 45 was assigned.  This score represents an 
individual who has any serious impairment in social or 
occupational functioning such as being unable to keep a job.  
Thereafter, the veteran has been followed on a regular basis 
as an outpatient in the VA mental health system.  On 
additional VA psychiatric examinations conducted in 2000, GAF 
scores in the 40 to 50 range were assessed which further 
demonstrates that the veteran has been consistently evaluated 
as being unable to work.  

This evidence shows that the veteran has suffered from total 
impairment in occupational functioning since September 1997 
as he has been demonstrably unable to obtain or retain 
employment since that time.  This evidence therefore supports 
the assignment of a 100 percent evaluation under DC 9411 from 
the date of his 

retirement in September 1997.  See Johnson, supra.  As this 
determination encompasses the remainder of the period of time 
under adjudication, further inquiry under Fenderson is not 
indicated.


ORDER

Entitlement to service connection for acne is granted.

Entitlement to the assignment of a 50 percent evaluation for 
the service connected PTSD effective from February 22, 1993 
until the date of retirement in September 1997 is granted, 
subject to the law and regulations governing the assignment 
of monetary benefits.

Entitlement to the assignment of a 100 percent evaluation for 
the service connected PTSD effective from the date of 
retirement in September 1997 is granted, subject to the law 
and regulations governing the assignment of monetary 
benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

